Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

 Civil Action No. 21-cv-2315

 SWM INTERNATIONAL, LLC,

       Plaintiff,

 v.

 DYNAENERGETICS EUROPE GMBH and
 DYNAENERGETICS US, INC.,

       Defendants.


                                       COMPLAINT



      Plaintiff, SWM International, LLC (“SWM”), for its Complaint against Defendants,

DynaEnergetics      Europe     GmbH    and    DynaEnergetics      US,    Inc.   (collectively,

“DynaEnergetics” or “Defendants”), alleges as follows:

                                      INTRODUCTION

      1.      This is an action at least for declaratory relief to find void or unenforceable

purported patent assignment agreements obtained without legally sufficient consideration

and under bad faith and fraudulent circumstances.

      2.      Two purported patent assignment agreements between DynaEnergetics

Europe GmbH (“DynaEnergetics Europe”) and JDP Engineering & Machine Inc. (“JDP”)

dated April 23, 2020 are attached hereto as Exhibit A (hereinafter, “Coerced Assignment

Agreement”) and Exhibit B. Exhibit A is directed to designated patent assets in the United

States and Canada while Exhibit B is directed to counterpart patent assets in the rest of
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 2 of 14




the world, including South America, Europe, and Asia. For purposes of demonstrating

Defendants’ conduct for which SWM seeks redress, this Complaint focuses on the

Coerced Assignment Agreement but the conduct applies equally to both Agreements

(hereinafter collectively referred to as “Improperly Obtained Agreements”) and SWM

seeks relief relating to both Agreements.

      3.     The Coerced Assignment Agreement dated April 23, 2020 opens by

misstating the scope of JDP’s obligations under an earlier agreement between the parties:

             In accordance with the Engineering Agreement between
             DYNAenergetics and JDP Engineering & Machine Inc.
             entered into on April 19, 2012, the parties acknowledge their
             agreement that DYNAenergetics (or one of its affiliated
             companies) would own all patents and other intellectual
             property rights in inventions created by JDP Engineering or
             David C. Parks in the performance of that agreement, and this
             Assignment completes the agreement contemplated at that
             time.

      4.     As set forth herein, the above language stating that JDP and/or David C.

Parks (“Mr. Parks”) was obligated to assign any ownership rights to DynaEnergetics is

factually and legally incorrect and DynaEnergetics knew or should have known that this

assertion was false when made. DynaEnergetics was only entitled, under an earlier

Engineering Agreement signed in 2012, to a license to use inventions conceived by JDP

but not ownership of the inventions.

      5.     The overt efforts by Defendants in 2020 to usurp JDP and Mr. Parks’s

ownership rights in certain patent assets were done in bad faith and misled Mr. Parks into

assigning to Defendants rights to which they were not entitled.




                                            2
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 3 of 14




                                  PARTY INFORMATION

      6.     DynaEnergetics Europe GmbH (“DynaEnergetics Europe”) holds itself out

to be the owner by assignment of a number of pending and issued patent applications

depicted below and referred to as the “Perforating Gun System Patent Family,” with early

filings including Canadian Patent Application No. 2821506 and PCT Application No.

CA2014/050673.




Coerced Assignment Agreement at 1.

      7.     The Perforating Gun System Patent Family includes U.S. Patent Application

No. 16/585,790, which subsequently issued on November 24, 2020 as U.S. Patent No.

10,844,697 (“the ’697 Patent”).

      8.     DynaEnergetics US, Inc. (“DynaEnergetics US”) holds itself out as the

exclusive licensee of the ’697 Patent and the rest of the “Perforating Gun System Patent

Family” in accordance with an exclusive license agreement granted by DynaEnergetics

Europe.

                                           3
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 4 of 14




       9.     Plaintiff SWM International LLC is a Delaware limited liability company with

its headquarters at 2225 West Alcock Street, Pampa, Texas 79065.

       10.    On information and belief, Defendant DynaEnergetics Europe GmbH is

organized under the laws of Germany with its principal place of business at Kaiserstrasse

3, 53840 Troisdorf, Deutschland.

       11.    DynaEnergetics US, Inc. is a Colorado corporation with its principal place

of business at 11800 Ridge Parkway, Suite 300, Broomfield, Colorado.

       12.    On information and belief, Dyna Energetics Europe and DynaEnergetics US

are wholly owned subsidiaries of DMC Global, Inc., which is headquartered in Broomfield,

Colorado.

                             JURISDICTION AND VENUE

       13.    Plaintiff incorporates by reference the preceding paragraphs as though fully

set forth herein.

       14.    This Court has diversity jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1332 because SWM, a citizen of Delaware and Texas, seeks

damages greater than $75,000 against DynaEnergetics Europe, a citizen of a foreign

state (Germany), and DynaEnergetics US, a citizen of Colorado.

       15.    This Court has general and specific personal jurisdiction over Defendants

pursuant to due process and/or the Colorado Long Arm Statue, Colo. Rev. Stat. § 13-1-

124, due at least to their systematic and continuous contacts with the State of Colorado,

including conducting regular business through facilities located within the State of

Colorado for the purpose of marketing and sales of oil and gas well perforating systems


                                            4
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 5 of 14




and products. See SEC filings, i.e., DMC Global, Inc., Annual Report (Form 10-K) at p.

2 (Feb. 22, 2021).

       16.    This Court has personal jurisdiction over DynaEnergetics Europe because

it conducts and/or benefits from systematic and continuous business in Colorado.

       17.    This Court has personal jurisdiction over DynaEnergetics US because

DynaEnergetics US is incorporated under the laws of the State of Colorado and is thus a

resident of and at home in Colorado.

       18.    Venue is proper in this District under 28 U.S.C. § 1391 because

DynaEnergetics Europe is not a resident of the United States.

       19.    Venue is proper in this District under 28 U.S.C. § 1391 because

DynaEnergetics US is a resident and at home in the State of Colorado and this District,

and has sufficient contacts with this District for personal jurisdiction.

                                      BACKGROUND

       20.    Plaintiff incorporates by reference the preceding paragraphs as though fully

set forth herein.

       21.    On April 19, 2012, DynaEnergetics and JDP Engineering & Machine Inc.

(“JDP”), a Canadian corporation, owned by Mr. Parks, entered into an “Engineering

Agreement” (Exhibit C) for a “low budget economic perforating system.”

       22.    The Engineering Agreement, by its plain terms, could not have impacted

any ownership rights of JDP or Mr. Parks in his individual capacity. Section 5 of the

Engineering Agreement conferred to DynaEnergetics no more than a license to inventions

conceived by JDP.


                                               5
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 6 of 14




      23.    Mr. Parks is a named inventor on the patent assets in the Perforating Gun

System Patent Family, including the ’697 Patent.

      24.    As one of the named inventors in the Perforating Gun System Patent

Family, Mr. Parks and his company JDP have at all times had ownership rights in the

Perforating Gun System Patent Family, including the ’697 Patent.

      25.    Mr. Parks, however, never assigned his rights in the Perforating Gun

System Patent Family to any DynaEnergetics entity. Instead, Mr. Parks assigned those

rights to JDP.

      26.    JDP was never contractually obligated to assign its rights in the Perforating

Gun System Patent Family to DynaEnergetics Europe or any other DynaEnergetics entity,

nor was JDP compensated for any such potential assignment.

      27.    After DynaEnergetics Europe and JDP executed the Engineering

Agreement in 2012, eight years passed during which Defendants apparently either

misunderstood or misremembered that JDP maintained ownership rights in the

Perforating Gun System Patent Family.

      28.    Eight years after DynaEnergetics Europe and JDP entered into the

Engineering Agreement, DynaEnergetics Europe —through its agents Mr. Ian Grieves of

DynaEnergetics US and outside prosecution counsel, Ms. Lisa Moyles—approached Mr.

Parks on or around April 22, 2020 about assigning JDP’s rights in the Perforating Gun

System Patent Family to DynaEnergetics Europe.

      29.    Specifically, on April 22, 2020, Mr. Grieves initiated a discussion with Mr.

Parks and, during the discussion, represented that JDP and Mr. Parks were obligated


                                           6
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 7 of 14




under the Engineering Agreement to assign their rights in the Perforating Gun System

Patent Family—which included the ’790 Application—to DynaEnergetics Europe. These

representations were false when made and, upon information and belief, were made with

knowledge that the representations to Mr. Parks regarding the obligations in the

Engineering Agreement were false.

      30.    Had Mr. Grieves been truthful and requested that Mr. Parks assign JDP’s

ownership rights in the Perforating Gun System Patent Family rather than represent that

Mr. Parks, on behalf of JDP, was required to sign the proposed assignment agreement,

Mr. Parks would not have assigned any ownership rights in the patent assets to

DynaEnergetics Europe.

      31.    In the April 22, 2020 discussion during which he misrepresented that Mr.

Parks was obligated to assign JDP’s patent rights, Mr. Grieves also overtly pressured Mr.

Parks to execute the proposed assignment agreement by representing that Mr. Parks

would be “dragged into” pending litigation involving the Perforating Gun System Patent

Family. Mr. Grieves told Mr. Parks that there was already ongoing litigation involving the

Perforating Gun System Patent Family, but that he would be “spared” involvement in this

litigation if he assigned JDP’s rights to DynaEnergetics Europe.

      32.    When the call with Mr. Grieves concluded, Mr. Parks was left with an

overwhelming fear of the burden he would necessarily assume in the pending patent

litigation if he did not proceed according to the terms DynaEnergetics proposed.

      33.    The misrepresentations by Mr. Grieves also came at a time when Mr. Parks

was already uneasy as to how the nascent COVID-19 pandemic would impact JDP’s


                                            7
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 8 of 14




business. Indeed, April 2020 was a period of complete lockdown and Mr. Parks knew

that he lacked the resources to refuse DynaEnergetics’ “request” for an assignment of

rights, which had been incorrectly presented to him as something with which JDP was

legally obligated to comply.

       34.    Shortly after the call with Mr. Grieves, Mr. Parks received from

DynaEnergetics’ outside IP counsel, Lisa Moyles, a copy of the Coerced Assignment

Agreement. This document repeated the misrepresentation that the 2012 Engineering

Agreement provided that DynaEnergetics “would own all patents and other intellectual

property rights in inventions created by JDP Engineering or David C. Parks in the

performance of that agreement” and further stated that the assignment of those rights in

April 2020 merely “completes the agreement contemplated at that time.”

       35.    Ultimately, the misrepresentations by Ms. Moyles and Mr. Grieves, coupled

with the threat that Mr. Parks would be involuntarily “dragged into” pending litigation, led

Mr. Parks to believe that he had no option but to comply with the directives of Mr. Grieves

and Ms. Moyles to sign over ownership rights in the Perforating Gun System Patent

Family in the United States and abroad.          In addition to believing, based on the

misrepresentations regarding the terms of the Engineering Agreement, that he had a legal

obligation to assign the ownership rights, Mr. Parks was understandably fearful of what

might happen to his business if his time and efforts were diverted because of the pending

litigation. DynaEnergetics not only falsely characterized JDP’s contractual obligations,

but also took advantage of Mr. Parks’s professional vulnerability in a time of

unprecedented uncertainty.


                                             8
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 9 of 14




          36.   On or around April 23, 2020, Mr. Parks, on behalf of JDP, signed the

Improperly Obtained Agreements presented by Defendants based on the incorrect

information that was provided to him the day before by Mr. Grieves and Ms. Moyles.

          37.   DynaEnergetics Europe compensated JDP with no more than a ceremonial

token—a total of two dollars (one dollar per assignment) for the rights in these patent

assets in the United States and abroad, which included the rights to the ’790 Application

that would issue as the ’697 Patent.

          38.   Since that time, Mr. Parks has come to understand that, contrary to the false

representations of Mr. Grieves and Ms. Moyles, JDP had no obligation to assign to

Defendants its rights in inventions conceived by either Mr. Parks or JDP, and also that

Defendants did not provide JDP with adequate consideration for the assignment of those

rights.

          39.   Mr. Parks now believes that the Improperly Obtained Agreements entered

into with DynaEnergetics Europe on or around April 23, 2020 are void, voidable, and/or

unenforceable due to the manner in which Defendants sought to obtain rights in IP

properly belonging to JDP.

          40.   On August 10, 2021, Mr. Parks, acting on behalf of JDP, executed a

different assignment agreement with Plaintiff for these same assets.              This later

assignment agreement provides JDP and Mr. Parks with valuable consideration for the

IP assets, including the ’697 Patent, and freely transfers to Plaintiff all rights in the

Perforating Gun System Patent Family. Exhibit D (hereinafter, “Assignment to SWM”).




                                              9
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 10 of 14




       41.     As of the execution of the Assignment to SWM, Plaintiff now holds the entire

set of rights previously held by JDP and Mr. Parks in the Perforating Gun System Patent

Family, as well as and any claims that JDP might have against DynaEnergetics or third

parties relating to or arising out of the voided, voidable, and/or unenforceable Improperly

Obtained Agreements between JDP and DynaEnergetics Europe dated April 23, 2020.

                                  CAUSES OF ACTION

               COUNT 1: DECLARATION THAT THE ASSIGNMENTS FOR
             THE PERFORATING GUN SYSTEM PATENT FAMILY ARE VOID
                   (Lack of Consideration / Fraudulent Inducement)

       42.     Plaintiff incorporates by reference the preceding paragraphs as though fully

set forth herein.

       43.     Under the Engineering Agreement, JDP was entitled to retain ownership of

any inventions it created or conceived.

       44.     The Engineering Agreement did not entitle DynaEnergetics Europe to an

assignment from JDP for the Perforating Gun System Patent Family, including the ’697

Patent.

       45.     The terms of the Coerced Assignment Agreement between DynaEnergetics

Europe and JDP eight years later not only misrepresented the scope of Defendants’

rights, but also failed to provide legally adequate consideration. Indeed, in asserting the

’697 Patent in various pending lawsuits, Defendants have repeatedly represented that the

claimed technology is of great value, thus highlighting the gross insufficiency of the two

dollars paid to JDP for the execution of the purported assignments.




                                            10
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 11 of 14




       46.     JDP is entitled to terminate or void the Improperly Obtained Agreements

with DynaEnergetics Europe for lack of consideration.

       47.     In the alternative, should the Improperly Obtained Agreements not be

voided or found unenforceable due to lack of consideration, Plaintiff is entitled to a

declaration that the Agreements are null and void and/or unenforceable because both

were executed under circumstances of fraud, duress, or undue influence because JDP

signed the documents based on Defendants’ misrepresentation that JDP and Mr. Parks

were obligated to do so under the terms of the Engineering Agreement, as well as

misleading and unfounded threats that Mr. Parks would be “dragged into” pending

litigation if he did not execute the assignments.

       48.     Pursuant to the Assignment to SWM, JDP has assigned to Plaintiff its right

to obtain relief for this injury.

       49.     Accordingly, an actual controversy exists between Plaintiff and Defendants

as to the validity and enforceability of the Improperly Obtained Agreements dated April

23, 2020.

                              COUNT 2: UNJUST ENRICHMENT

       50.     Plaintiff incorporates by reference the preceding paragraphs as though fully

set forth herein.

       51.     JDP conferred a benefit upon DynaEnergetics Europe by signing the

Improperly Obtained Agreements for the Perforating Gun System Patent Family dated

April 23, 2020, including, but not limited to, the ’697 Patent.




                                             11
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 12 of 14




       52.     DynaEnergetics Europe in turn conferred a benefit upon DynaEnergetics

US by granting DynaEnergetics US an exclusive license to the Perforating Gun System

Patent Family, including, but not limited to, the ’697 Patent.

       53.     Accordingly, Defendants collectively received a benefit from JDP when

DynaEnergetics Europe accepted the Improperly Obtained Agreements for the

Perforating Gun System Patent Family, including, but not limited to, the ’697 Patent.

       54.     JDP has not been compensated for the Improperly Obtained Agreements

for the Perforating Gun System Patent Family, including, but not limited to, the ’697

Patent.

       55.     Under the circumstances, it would be unjust for Defendants to retain the

benefit that JDP was coerced to confer upon them without paying JDP for that benefit.

       56.     Defendants’ conduct has caused JDP damages in excess of $75,000.

       57.     JDP has assigned to Plaintiff its right to obtain relief, including damages, for

this injury.

                                       JURY DEMAND

       58.     In accordance with Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands a jury trial on all triable issues.

                                   PRAYER FOR RELIEF

       Plaintiff respectfully prays for this Court to grant the following relief:

       A.      A declaration that each of the Improperly Obtained Agreements between

DynaEnergetics Europe and JDP for the Perforating Gun System Patent Family are void,

voidable, or unenforceable for lack of consideration or, in the alternative, is void, voidable,


                                               12
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 13 of 14




or unenforceable because the agreements were executed under circumstances of fraud,

duress, or undue influence;

      B.     A declaration that Defendants were unjustly enriched by their actions;

      C.     An award of damages adequate to compensate Plaintiff for the harm

sustained as a result of Defendants’ conduct;

      D.     An order granting such other relief to Plaintiff, including any and all available

equitable relief as the Court deems just and proper.




                                            13
Case 1:21-cv-02315-SKC Document 1 Filed 08/26/21 USDC Colorado Page 14 of 14




 Dated: August 26, 2021         /s/ Kathryn A. Feiereisel

                                Kathryn A. Feiereisel
                                Morgan Lewis Bockius LLP
                                110 North Wacker Drive, Suite 2800
                                Chicago, IL 60606-1511
                                Telephone: (321) 324-1000
                                Fax: (321) 324-1001
                                Email: katie.feiereisel@morganlewis.com

                                C. Erik Hawes
                                Morgan Lewis Bockius LLP
                                1000 Louisiana Street, Suite 4000
                                Houston, TX 77002-5006
                                Telephone: (713) 890-5000
                                Fax: (713) 890-5001
                                Email: erik.hawes@morganlewis.com

                                Natalie A Bennett
                                Morgan Lewis Bockius LLP
                                1111 Pennsylvania Avenue, N.W.
                                Washington, D.C. 20004-2541
                                Telephone: (201) 793-3000
                                Fax: (201) 793-3001
                                Email: natalie.bennett@morganlewis.com

                                Elizabeth M. Chiaviello
                                Morgan Lewis Bockius LLP
                                1717 Main Street, Suite 3200
                                Dallas, Texas 75201-7347
                                Telephone: (214) 466-4000
                                Fax: (214) 466-4001
                                Email: elizabeth.chiaviello@morganlewis.com

                                Attorneys for Plaintiff SWM International, LLC




                                     14
